PER CURIAM.
Blankenship appeals from his convictions and sentences for attempted third degree murder,1 and aggravated battery through use of a deadly weapon.2 This case is controlled by our en banc decision of Barton v. State, 507 So.2d 638 (Fla. 5th DCA 1987). Accordingly, we affirm Blankenship’s convictions for attempted third degree murder (a third degree felony) and reverse his conviction for aggravated battery (a second degree felony),3 and remand for resentencing.
AFFIRMED IN PART; REVERSED IN PART.
UPCHURCH, C.J., and ORFINGER and SHARP, JJ., concur.

. §§ 782.04(4), 777.04, Fla.Stat. (1985).


. § 784.045(l)(b), Fla.Stat. (1985).


.See Allison v. Mayo, 158 Fla. 700, 29 So.2d 750 (1947).